EXHIBIT 10.31

 

EMPLOYMENT AGREEMENT

 

 

AGREEMENT, dated effective as of August 1, 2002 (“Effective Date”), between KMG
CHEMICALS, INC., a Texas corporation (the “Company”), with an office at
10611 Harwin, Suite 402, Houston, Texas 77036 and ROGER C. JACKSON
(“Executive”), with an address at 9019 Linkmeadow, Houston, Texas 77025.

 

WITNESSETH:

 

WHEREAS, the Executive has been an employee of Company and Company wishes to
continue to employ the Executive to perform executive duties for the Company and
its subsidiaries, and the Executive wishes to accept such employment, all on the
terms and conditions set forth below;

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual obligations herein set forth, the
parties agree as follows:

 

1.                                       Employment.  The Company hereby employs
Executive under this Agreement as of the Effective Date to serve as General
Counsel and Vice President of the Company and the Executive hereby accepts such
employment, on the terms and conditions set forth in this Agreement.

 

2.                                       Term of Employment.  The term of
employment under this Agreement shall be for the period commencing on the
Effective Date and ending July 31, 2005, subject to earlier termination as
provided herein.  The term of employment under this Agreement shall be
automatically extended for an additional one (1) year period at the end of the
initial term of employment and at the end of any renewal term of employment
unless the Company gives notice at least sixty (60) days prior to the end of the
employment period that the Executive’s employment under this Agreement shall not
be so extended; provided, however, that such automatic extensions of the term of
employment shall not extend beyond the Executive attaining age 65.

 

3.                                       Duties.

 

(a)                                  The Executive shall perform such duties of
an executive nature for the Company and its subsidiaries as may be assigned to
him from time to time by the President of the Company and that are customarily
performed by an executive holding positions similar to that of the Executive
which shall include acting as legal counsel generally in charge of all legal
matters and advice, including all regulatory matters and compliance.  The
Executive shall serve the Company and its subsidiaries faithfully and to the
best of his ability and shall devote his full business and professional time and
attention to the affairs of the Company and its subsidiaries, subject to
reasonable absences for vacation and illness in accordance with then current
Company policy and service in such community, charitable and personal investment
activities as do not materially detract from the discharge by Executive of his
duties.  The Executive shall be subject at all times to the direction and
control of the President.  The Executive shall give the President periodic
reports on and keep him informed on a current basis on the affairs of the
Company and its subsidiaries subject to the control and direction of Executive.

 

(b)                                 The headquarters for the performance of the
Executive’s duties during the term of this Agreement shall be the principal
executive offices of the Company in Houston, Texas, subject to such

 

--------------------------------------------------------------------------------


 

reasonable travel as the performance of the Executive’s duties in the business
of the Company or its subsidiaries may require.

 

4.                                       Compensation.

 

(a)                                  As compensation for all of the duties to be
performed by the Executive hereunder, the Company shall pay the Executive:

 

(i)                                     A base salary, payable in accordance
with the Company’s normal payroll practices, at a rate per annum equal to
$120,000 (“Base Salary”), or such greater amount as shall be approved by the
Board of Directors of the Company in its sole discretion from time to time;

 

(ii)                                  Annual Incentive compensation (“Incentive
Compensation”) under the Company’s current incentive program for Company
executives (“Executive Incentive Plan”) as such plan shall be in effect from
time to time; and

 

(iii)                               As of the Effective Date, an option to
purchase 150,000 shares of the common stock, $.01 par value, of the Company at
exercise prices as follows: (A) 50,000 shares at $4.00, (B) 50,000 shares at
$6.00, and (C) 50,000 shares at $8.00, in each case such grants being effected
pursuant to Stock Option Agreements in the form of Exhibit A hereto;
(collectively, the options are referred to as the “Stock Options”), subject to
vesting and the other terms and conditions set forth in such Stock Options
Agreements.

 

(b)                                 The Company shall have the unrestricted
right to modify, amend, terminate or change the Executive Incentive Plan at any
time during the term of this Agreement, provided, that the during the term of
employment the Company shall provide the Executive with the opportunity to
receive Incentive Compensation targeted at fifty percent (50%) of Base Salary
(“Targeted Percentage”) when performance goals established by the Company are
met; provided, further, that the amount of Incentive Compensation will vary in
the sole discretion of the Company above and below the Targeted Percentage as
achievement of the performance goals varies above and below the goals.  The
maximum award payable will not exceed seventy-five percent (75%) of Base Salary
in any fiscal year unless a greater percent is approved by the Company.

 

5.                                       Expenses.  The Company shall reimburse
the Executive for any out-of-pocket expenses reasonably incurred by the
Executive in the performance of his duties to the Company upon receipt of
appropriate vouchers therefor, in accordance with the Company’s current
practices as such practices may be changed from time to time by the Company
provided that any expenditure or group of expenditures in excess of an amount
established by Company policy shall receive prior written approval as required
thereunder.

 

6.                                       Benefits.  The Executive shall be
entitled to the following benefits:

 

(a)                                  Group health (including family major
medical plans), life insurance, pension, profit-sharing, stock purchase or stock
option plan, annuity or other benefit programs that may, from time to time, be
available to employees of the Company generally, subject to eligibility, vesting
requirements and other terms and conditions from time to time in effect in
respect of such benefit programs; provided, however, that nothing herein shall
require the Company at any time to create or continue any such plan, program or
arrangement;

 

(b)                                 one week paid vacation for calendar year
2002 and three (3) weeks for every year thereafter; and

 

(c)                                  Reimbursement of all continuing legal
education and professional fees.

 

2

--------------------------------------------------------------------------------


 

7.                                       Copyright, Patents, Trademarks.

 

(a)                                  All right, title and interest, of every
kind whatsoever, in the United States and throughout the world, in (i) any work,
including the copyright thereof (for the full terms and extensions thereof in
every jurisdiction), created by the Executive at any time during the term hereof
and all material embodiments of the work subject to such rights; and (ii) all
inventions, ideas, discoveries, designs and improvements, patentable or not,
made or conceived by the Executive at any time during the term of his employment
under this Agreement, shall be and remain the sole property of the Company
without the payment to the Executive or any other person of any further
consideration, and each such work shall, for United States copyright law
(“Copyright Law”) purposes, be deemed created by the Executive pursuant to his
duties under this Agreement and within the scope of his employment and shall be
deemed a work made for hire; and the Executive agrees to assign, at the
Company’s expense, and the Executive does hereby assign, all of his right, title
and interest in and to all such works, copy­rights, materials, inventions,
ideas, discoveries, designs and improvements, patentable or not, and any
copyrights, letters patent, trademarks, trade secrets, and similar rights, and
the applications therefor, which may exist or be issued with respect thereto. 
For the purposes of this Section 7, “works” shall include all materials created
during the term hereof, whether or not ever used by or submitted to the Company,
including, without limitation, any work which may be the subject matter of
copyright under the Copyright Law of the United States.  In addition to its
other rights, the Company may copyright any such work in its name in the United
States in accordance with the requirements of the United States Copyright Law
and the Universal Copyright Convention and any other Convention or treaty to
which the United States is or may become a party.

 

(b)                                 Whenever the Company shall so request,
whether during or after the term of this Agreement, the Executive shall execute,
acknowledge and deliver all applications, assignments or other instruments; make
or cause to be made all rightful oaths; testify in all legal proceedings;
communicate all known facts which relate to such works, copyrights, inventions,
ideas, discoveries, designs and improvements; perform all lawful acts and
otherwise render all such assistance as the Company may deem necessary to apply
for, obtain, register, enforce and maintain any copyrights, letters patent and
trademark registrations of the United States or any foreign jurisdiction or
under the Universal Copyright Convention (or any other convention or treaty to
which the United States is or may become a party), or otherwise to protect the
Company’s interests therein, including any which the Company shall deem
necessary in connection with any proceeding or litigation involving the same. 
The Company shall reimburse the Executive for all reasonable out-of-pocket costs
incurred by the Executive in testifying at the Company’s request or in rendering
any other assistance requested by the Company pursuant to this subparagraph
7(b).  All registration and filing fees and similar expense shall be paid by the
Company.

 

8.                                       Confidential Information;
Non-competition.

 

(a)                                  Company and its affiliates shall disclose
to Executive, or place Executive in a position to have access to or develop,
trade secrets or confidential information of Company or its affiliates; and/or
shall entrust Executive with business opportunities of Company or its
affiliates; and/or shall place Executive in a position to develop business good
will on behalf of Company or its affiliates.  Executive recognizes and
acknowledges that Executive will have access to certain information of Company
and its affiliates and that such information is confidential and constitutes
valuable, special and unique property of Company or its affiliates .  Executive
shall not at any time, either during or subsequent to the term of employment
with Company, disclose to others, use, copy or permit to be copied, except in
pursuance of Executive’s duties for and on behalf of Company and its affiliates,
successors, assigns or nominees, any Confidential Information of Company or its
affiliates (regardless of whether developed by Executive) without the prior
written consent of Company.  The Executive may make disclosure of Confidential
Information if, and solely to the extent that, the

 

3

--------------------------------------------------------------------------------


 

Executive is advised in writing by legal counsel prior to disclosure that such
disclosure is required by law or court order and a copy of such advice is
provided to the Company.  The term “Confidential Information” means any secret
or confidential information or know-how and shall include, but shall not be
limited to, the plans, customers, costs, prices, uses, corporate opportunities,
research, financial data, evaluations, prospects, and applications of products
and services, results of investigations or studies owned or used by Company or
its affiliates, and all apparatus, products, processes, compositions, samples,
formulas, computer programs, computer hardware designs, computer firmware
designs, and servicing, marketing or manufacturing methods and techniques at any
time used, developed, investigated, made or sold by Company or its affiliates,
before or during the term of employment with Company, that are not generally
available to the public.  Executive shall maintain in confidence any
Confidential Information of third parties received as a result of Executive’s
employment with Company in accordance with Company’s obligations to such third
parties and the policies established by Company.  Executive acknowledges that
all books, records, documents, manuals, computer data, notes, files, customer
lists, marketing studies and any other similar or dissimilar information or
data, whether or not containing Confidential Information, that are used by the
Executive or other employees or affiliates of the Company during Executive’s
term of employment are the exclusive property of the Company or its affiliates
and shall be delivered by Executive to Company on termination of Executive’s
term of employment for whatever reason, or at any earlier time requested by
Company.

 

(b)                                 As part of the consideration for the
compensation and benefits to be paid to Executive hereunder; to protect the
Confidential Information of Company and its affiliates that has been and will in
the future be disclosed or entrusted to Executive, the business goodwill of
Company and its affiliates that has been and will in the future been developed
in Executive, or the business opportunities that have been and will in the
future be disclosed or entrusted to Executive by Company and its affiliates; and
as an additional incentive for Company to enter into this Agreement, Company and
Executive agree to the non-competition obligations hereunder.  During the term
of employment under this Agreement and for a period of one year thereafter, the
Executive shall not, without the Company’s prior written consent, directly or
indirectly engage or be interested in any business which is then competitive to
the business of the Company or the business of any of its subsidiaries in the
United States or Canada.  For the purpose of this paragraph, the Executive will
be considered to have been directly or indirectly engaged or interested in a
business if the Executive is engaged or interested in such business as a
stockholder, director, officer, employee, agent, broker, partner, individual
proprietor, lender, consultant, licensor, independent contractor or otherwise,
except that nothing herein will prevent the Executive from owning or
participating as a member of a group which owns less than a five percent (5%)
block of equity or debt securities of any company traded on a national
securities exchange or in any established over-the-counter securities market. 
For the purpose of this paragraph, the term “any business then competitive” to
the business of the Company or its subsidiaries shall be deemed to include,
without limitation, any business which manufactures, sells or distributes
chemicals manufactured, sold or distributed by the Company or any of its
affiliates for which, during the one year immediately preceding the termination
of the Executive’s term of employment under this Agreement, the Executive
provided substantial executive services.  The foregoing covenant shall not apply
to Executive pursuing gainful employment pursuant to the part time or full time
practice of law in a private law firm or in a corporate legal department of a
corporation not in substantial competition with the Company.

 

(c)                                  In the event the Executive shall breach any
provisions of this paragraph 8 (which provisions the Executive hereby
acknowledges are reasonable and equitable), the Company shall be entitled to
terminate any payments then owing to the Executive under this Agreement and/or
to seek specific performance and injunctive relief for such breach or threatened
breach.  This termination of payments shall be in addition to and not in
substitution for any and all other rights of the Company at law or in equity
against the Executive arising out of any such breach.  The Executive
acknowledges that his breach or attempted or threatened breach of any provisions
of this paragraph 8 would cause irreparable injury to the Company not
compensable in money damages and that the Company shall be entitled, in addition
to all other applicable remedies, to obtain a

 

4

--------------------------------------------------------------------------------


 

temporary and a permanent injunction and a decree for specific performance of
paragraph 8 without being required to prove damages or furnish any bond or other
security.

 

(d)                                 Executive understands that the restrictions
set forth in this paragraph 8 may limit Executive’s ability to engage in certain
businesses anywhere in the world during the period provided for above, but
acknowledges that Executive will receive sufficiently high remuneration and
other benefits under this Agreement to justify such restriction.  It is
expressly understood and agreed that Company and Executive consider the
restrictions contained in this paragraph 8 to be reasonable and necessary to
protect the Confidential Information of Company.  Nevertheless, if any of the
aforesaid restrictions are found by a court having jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions therein set forth to be
modified by such court so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.

 

9.                                       Termination.  The Executive’s
employment under this Agreement shall terminate as provided in paragraph 2 and
under the following circumstances:

 

(a)                                  Death or Disability.  The Executive’s
employment shall terminate upon the death or Disability of Executive.  For
purposes of this Agreement, “Disability” shall be the inability to perform
executive-level services, combined with eligibility to receive disability
benefits under the standards used by the Company’s long-term disability benefit
plan.  In the event Executive is a “Qualified Individual with a Disability,” as
such term is defined in the Americans with Disabilities Act, the Company shall
not terminate Executive’s employment hereunder if Executive is able to perform
the essential functions of Executive’s job with reasonable accommodation from
the Company.

 

(b)                                 With “Cause”.  For purposes of this
Agreement, the Company shall have “Cause” to terminate Executive’s employment
hereunder upon the occurrence of any of the following: (i) embezzlement, theft
or other misappropriation of any property of the Company or any of its
subsidiaries by Executive, (ii) gross negligence or willful misconduct by
Executive resulting in loss to the Company or any of its subsidiaries or damage
to the reputation of the Company or any of its subsidiaries, (iii) any act by
Executive that results in a conviction of, or a pleading nolo contendere to, a
felony or other crime involving moral turpitude, fraud or misrepresentation,
(iv) willful and continued failure or neglect by Executive, after five (5) days
written notice and opportunity to cure, to substantially perform his assigned
duties for the Company or any of its subsidiaries, (v) breach of Executive’s
fiduciary obligations to the Company or any of its subsidiaries, and (vi) any
chemical dependence which affects the Executive’s performance of duties and
responsibilities to the Company or any of its subsidiaries.

 

(c)                                  Without “Cause”.  Notwithstanding any
provisions of this Agreement to the contrary, the Company may terminate
Executive’s employment hereunder for any reason other than those specified in
the foregoing paragraphs (a) and (b), or for no reason, at any time, effective
upon delivery of sixty (60) day’s notice by the Company.

 

(d)                                 Voluntary Resignation.  Executive may
terminate his employment hereunder at any time during the Term subject only to
the requirement that Executive shall provide the Company with a minimum of sixty
(60) days prior written notice (a “Voluntary Resignation”).

 

(e)                                  With “Good Reason”.  Notwithstanding any
provision of this Agreement to the contrary, Executive may terminate his
employment hereunder for Good Reason, subject to the requirement that Executive
shall provide the Company with a minimum of sixty (60) days prior written notice
and subject to the requirement that such notice is given within thirty (30) days
(plus the applicable cure period, if any)  after the occurrence of the events
constituting a Good Reason.  For purposes of this Agreement, Executive shall
have

 

5

--------------------------------------------------------------------------------


 

“Good Reason” to terminate his employment hereunder upon the occurrence, without
Executive’s written consent, of any of the following: (i) a failure by the
Company to pay to Executive any amounts due to Executive (including but not
limited to Base Salary and incentive compensation payable under the Company’s
Executive Incentive Compensation Plan), which failure is not cured within thirty
(30) days following receipt by the Company of written notice from Executive of
such failure; (ii) demotion of Executive from his position as Vice President and
General Counsel or a change in his reporting relationship such that he no longer
reports to the Chief Executive Officer of the Company; (iii)  a relocation of
the headquarters for the performance of the Executive’s duties during the term
of this Agreement more than fifty miles outside the limits of Houston, Texas, or
(iv) any other material breach by the Company of this Agreement that remains
uncured for thirty (30) days after written notice thereof by Executive to the
Company.

 

10.                                 Compensation upon Termination.  Executive
shall be entitled to the following compensation from Company, in lieu of all
compensation or other sums or benefits owed or payable to Executive under
paragraph 4 of this Agreement, upon the termination of Executive’s employment
during the term of this Agreement.  Except as may be specifically provided to
the contrary in subparagraphs (a) and (f) of this paragraph 10, Executive shall
also be entitled to the compensation or benefits payable to Executive, if any,
on termination of Executive’s employment under the terms and conditions of the
Supplemental Executive Retirement Plan or other benefit plan.

 

(a)                                  Death or Disability.  In the event of the
death or Disability of Executive during the term of this Agreement, except for
amounts of Base Salary and accrued vacation time earned by Executive as of the
date of termination but not yet paid by the Company, the Company shall have no
obligation to make payments to Executive or his estate for the periods after the
date Executive’s employment with the Company terminates on account of death or
Disability.

 

(b)                                 With Cause.  In the event that Executive’s
employment is terminated by the Company for Cause, except for the amounts of
Base Salary and accrued vacation time earned by Executive as of the date of
termination but not yet paid by the Company, the Company shall have no
obligation to make payments to Executive for the periods before or after the
date Executive’s employment with the Company terminates for Cause.

 

(c)                                  Without Cause or on a Failure to Extend. 
In the event that Executive’s employment is terminated by the Company without
Cause at any time during the term of this Agreement or if the Executive’s
employment is terminated because the Company elects not to extend the
Executive’s term of employment at the end of the initial term or any renewal
term, Executive shall be entitled to receive (A) if the termination was not
within one year after a Change of Control, (i) the amounts of Base Salary and
accrued vacation time earned by Executive as of the date of termination but not
yet paid by the Company, (ii) an amount equal to three times the Base Salary
then in effect in three equal installments each payable 45 days, one year and 45
days and two years and 45 days after the date of termination, and (iii) the
Stock Options that are vested as of the date of termination may be exercised
within two years of such termination as provided therein; or (B)  if the
termination was within one year after a Change of Control (as hereinafter
defined), (i) the amounts of Base Salary and accrued vacation time earned by
Executive as of the date of termination but not yet paid by the Company, (ii) an
amount equal to three times the Base Salary then in effect in a lump sum 45 days
after the date of termination, and (iii) the Stock Options shall be deemed fully
vested as of the date of termination and may be exercised within two years of
such termination as provided therein.

 

(d)                                 Voluntary Resignation.

 

(i)                                     Without Good Reason.  In the event that
Executive’s employment is terminated by Executive as a Voluntary Resignation
pursuant to paragraph 9(d), except for amounts

 

6

--------------------------------------------------------------------------------


 

of Base Salary and accrued vacation time earned by Executive as of the date of
termination but not yet paid by the Company, the Company shall have no
obligation to make payments to Executive for the periods after the date
Executive’s employment with the Company terminates on account of Voluntary
Resignation.

 

(ii)                                  With Good Reason.  Notwithstanding any
provision of this Agreement to the contrary, if Executive’s employment with the
Company terminates on account of Voluntary Resignation for Good Reason,
Executive shall be entitled to receive (1) if the termination was not within one
year after a Change of Control, (a) the amounts of Base Salary and accrued
vacation time earned by Executive as of the date of termination but not yet paid
by the Company, (b) an amount equal to three times the Base Salary then in
effect in then in effect in three equal installments each payable  45 days, one
year and 45 days and two years and 45 days after the date of termination, and
(c) the Stock Options that are vested as of the date of termination may be
exercised within two years of such termination as provided therein; or (2)  if
the termination was within one year after a Change of Control, (a) the amounts
of Base Salary and accrued vacation time earned by Executive as of the date of
termination but not yet paid by the Company, (b) an amount equal to three times
the Base Salary then in effect in a lump sum 45 days after the date of
termination, and (c) the Stock Options shall be deemed fully vested as of the
date of termination and may be exercised within two years of such termination as
provided therein.

 

(e)                                  Change of Control.  For purposes of this
Agreement, a “Change of Control” shall be deemed to exist upon the occurrence of
any of the following:

 

(i)                                     any “person” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (“Act”) (other
than (i) the Company, (ii) any trustee or other fiduciary holding securities
under any employee benefit plan of the Company, (iii) any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the common stock of the Company) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities;

 

(ii)                                  a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; provided, however, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person, not already the beneficial owner of less than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities, acquires
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities shall not constitute a Change in Control of the Company;
and provided, further, a merger or consolidation in which the Company is the
surviving entity (other than as a wholly owned subsidiary or another entity) and
in which the Board of the Company after giving effect to the merger or
consolidation is comprised

 

7

--------------------------------------------------------------------------------


 

of a majority of members who are either (x) directors of the Company immediately
preceding the merger or consolidation, or (y) appointed to the Board of the
Company by the Company (or its Board) as an integral part of such merger or
consolidation, shall not constitute a Change in Control of the Company; or

 

(iii)                               the consummation of a plan of complete
liquidation of the Company or of a sale or disposition by the Company of all or
substantially all of the Company’s assets other than (i) the sale or disposition
of all or substantially all of the assets of the Company to a person or persons
who beneficially own, directly or indirectly, more than fifty percent (50%) of
the combined voting power of the outstanding voting securities of the Company at
the time of the sale or (ii) pursuant to a dividend in kind or spin-off type
transactions, directly or indirectly, of such assets to the stockholders of the
Company.

 

(f)                                    Mutual Release.  Payment of the amounts
payable on the termination of the employment of the Executive under this
paragraph 10,  other than Base Salary and accrued vacation time earned by
Executive as of the date of termination but not yet paid by the Company, shall
be conditioned upon the execution by the Executive and the Company of a valid
mutual release, pursuant to which the Executive and the Company shall each
mutually release each other, to the maximum extent permitted by law, from any
and all claims either party may have against the other as of the date of
termination that relate to or arise out of the employment or termination of
employment of the Executive, except such claims arising under this Agreement,
any employee benefit plan, or any other written plan or agreement (a  “Mutual
Release”).

 

11.                                 Arbitration.  The parties will attempt to
promptly resolve any dispute or controversy arising out of or relating to this
Agreement or termination of the Executive by the Company.  Any negotiations
pursuant to this paragraph 11 are confidential and will be treated as compromise
and settlement negotiations for all purposes.  If the parties are unable to
reach a settlement amicably, the dispute will be submitted to binding
arbitration before a single arbitrator in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association.  The arbitrator will
be instructed and empowered to take reasonable steps to expedite the arbitration
and the arbitrator’s judgment will be final and binding upon the parties subject
solely to challenge on the grounds of fraud or gross misconduct.  The parties
agree that the arbitrator shall not be empowered to award punitive or exemplary
damages each party hereby irrevocably waives any such damages.  The arbitration
will be held in Harris County, Texas.  Judgment upon any verdict in arbitration
may be entered in any court of competent jurisdiction and the parties hereby
consent to the jurisdiction of, and proper venue in, the federal and state
courts located in Harris County, Texas.  Each party will bear its own costs in
connection with the arbitration and the costs of the arbitrator will be borne by
the party who the arbitrator determines did not prevail in the matter.  Unless
otherwise expressly set forth in this Agreement, the procedures specified in
this paragraph 11 will be the sole and exclusive procedures for the resolution
of disputes and controversies between the parties arising out of or relating to
this Agreement.  Notwithstanding the foregoing, a party may seek a preliminary
injunction or other provisional judicial relief if in such party’s judgment such
action is necessary to avoid irreparable damage or to preserve the status quo.

 

12.                                 Miscellaneous.

 

(a)                                  Any notice required or permitted under this
Agreement shall be in writing and shall be deemed given when delivered
personally or three days after being sent by first-­class registered or
certified mail, return receipt requested, to the party for which intended at its
or his address set forth at the beginning of this Agreement (which, in the case
of the Company, shall be sent “Attention: President”) or to such other address
as either party may hereafter specify by similar notice to the other.

 

8

--------------------------------------------------------------------------------


 

(b)                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas governing contracts
made and to be performed in Texas.

 

(c)                                  This Agreement supersedes all prior
agreements between the parties, written or oral, and cannot be amended or
modified except by a writing signed by both parties.  It may be executed in one
or more counterpart copies, each of which shall be deemed an original, but all
of which shall constitute the same instrument.

 

(d)                                 This Agreement, which is personal in nature,
may not be assigned by either party without the prior written consent of the
other party, but the Executive may, upon reasonable prior notice to the Company,
assign his right to receive any payment previously due and owing provided, that,
such assignment shall be subject to all claims and defenses of the Company
against the Executive.

 

(e)                                  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective heirs, executors,
administrators, personal representatives, successors and permitted assigns.  The
term “personal representative” as used in this Agreement with respect to an
individual shall mean such individual’s guardian, committee, executor,
administrator or other legal representative duly empowered to act on his behalf
following his death or legal incapacity.

 

(f)                                    Captions used in this Agreement are for
con­venience of reference only and shall not be deemed a part of this Agreement
nor used in the construction of its meaning.  Exhibits attached to this
Agreement shall be deemed as fully a part of this Agreement as if set forth in
full herein.

 

(g)                                 The Company may setoff any amounts owed by
it or its subsidiaries to the Executive (or to the personal representative of
the Executive’s estate), including but not limited to amounts owed hereunder,
against amounts owed by the Executive or his estate to the Company or any of its
subsidiaries under a promissory note or for any loans or advances made by the
Company or its subsidiaries to the Executive, including but not limited to loans
or advances of compensation hereunder.

 

(h)                                 This Agreement has a term co-extensive with
the term of employment provided in paragraph 2.  Termination shall not affect
any right or obligation of any party which is accrued or vested prior to such
termination.  Without limiting the scope of the preceding sentence, the
provisions of paragraphs 8 and 11 shall survive the termination of the
employment relationship and/or of this Agreement.

 

(i)                                     If any provision of this Agreement shall
be deemed invalid or unenforceable as written it shall be construed, to the
greatest extent possible, in a manner which shall render it valid and
enforceable and any limitations on the scope or duration of any such provision
necessary to make it valid and enforceable shall be deemed to be part thereof;
no invalidity or unenforceability shall affect any other portion of this
Agreement unless the provision deemed to be so invalid or unenforceable is a
material element of this Agreement, taken as a whole.

 

[signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written but signed this the 19th day of June 2003.

 

 

 

COMPANY:

 

 

 

KMG CHEMICALS, INC.

 

 

 

 

 

By:

/s/ David L. Hatcher

 

 

 

David L. Hatcher, President

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Roger C. Jackson

 

 

Roger C. Jackson

 

10

--------------------------------------------------------------------------------